FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 15, 2021

                                       No. 04-19-00715-CV

THE STATE OF TEXAS, ex. rel. Todd A. Durden, In his Official Capacity as County Attorney
                       of Kinney County, Texas, Relator,
                                   Appellant

                                                 v.

 Rick ALVARADO, In his Official Capacity as District and County Clerk of Kinney County,
Texas, Respondent; and Kinney County, Texas, By and Through Its Governing Body the Kinney
County Commissioners Court, Being James T. 'Tully' Shahan, In his Official Capacity as County
 Judge; Mark Frerich, In his Official Capacity as County Commissioner; Joe Montalvo, In his
Official Capacity as County Commissioner; Dennis Dodson, In his Official Capacity as County
                                        Commissioner,,
                                          Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4863
                           Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant filed a reply brief on December 15, 2020. On December 29, 2020, Appellees
filed a motion for leave to file a sur-reply brief and the sur-reply brief. See TEX. R. APP. P. 38.3,
38.6(c).
       Appellees’ motion is GRANTED. Appellees’ sur-reply brief is deemed timely filed.



       It is so ORDERED January 15, 2021.

                                                                     PER CURIAM



       ATTESTED TO:________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT